[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                      FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                        ________________________   ELEVENTH CIRCUIT
                                                                MAY 20, 2010
                              No. 09-14827                       JOHN LEY
                          Non-Argument Calendar                    CLERK
                        ________________________

                    D. C. Docket No. 08-00457-CR-1-CAP

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

ENEYDA ROMERO MOLINA,
a.k.a. Martha Salgado-Vega,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                      _________________________

                               (May 20, 1020)

Before MARCUS, WILSON and ANDERSON, Circuit Judges.

PER CURIAM:

     David Marshall, appointed counsel for Eneyda Romero Molina in this direct
criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Molina’s convictions and

sentences are AFFIRMED.




                                          2